Case 1:20-cv-04753 Document 1-4 Filed 10/05/20 Page 1 of 2 PagelD #: 73

EXHIBIT D
o . * + * * —— ne is . .
@ Chrome File Edit View History Bookmarks People .Tab.,.Window Help a) .4 so/qsjo9 Page 2 af > Pag Gt “Lz, 100% Bap Sat Sep 26 12:19:02 PM __ Izik Gutkin

 

 

ece mM [wl e | | |e |e la |e | o | |e | |S |O (6 |# /O [Ss [Hm ™ «x | +
< +> CG § @ facebook.com/Eburgkickhouse fo yx) R NP ® @ oO
, _ @
© Q fn} Cf? tH = + @ 8 -*
KICK Kick House Eldersburg i Like @ Message Q
aE
post content.
i Page created - July 20, 2020
Related Pages
“qq KickHouse ‘
WwWSS = Gym/Physical Fitness Center if Like
i ‘ :
‘ Knecht Running & Nutri... te Like
: + Personal Coach
) Evolve Kickbox & Fltness ‘
Gym/Physical Fitness Center \o Like
Add Your Business to Facebook
Showcase your work, create ads and connect
with customers or supporters.
KICK
Create Page HOUSE

 

Privacy - Terms - Advertising - Ad Choices [> - Cookies -
More - Facebook © 2020

 

  
  
 
 
   
   
    
  
 
 
  
  
 
 
   

Izik Gutkin

ee

H ©

locument Quick
Check Clean

Analysis & Repair

ole harm to its
lercial reputation,

_ and loss of use
ormation.

ons. ILEB has and

n direct,

of New York)

 

ea
PL TPL

2 late

 
